Citation Nr: 1313256	
Decision Date: 04/22/13    Archive Date: 05/03/13

DOCKET NO.  09-15 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include major depressive disorder and bipolar disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel




INTRODUCTION

The Veteran had active service in the United States Army from February 1997 to September 1998.  

This matter comes before the Board of Veterans' Appeals (Board) from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran's entire claims file, to include the portion contained in the electronic "Virtual VA" system, was reviewed.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran in this case alleges having developed a chronic psychiatric disability during her period of active duty in the U.S. Army.  

The Veteran had active service in the Army from February 1997 to September 1998.  The RO, in denying the Veteran's claim, stated that there was no evidence of any psychiatric symptomatology during active service.  Upon review, the Board must conclude that this is incorrect.  Indeed, in August 1998, which was proximate to her eventual discharge from military service, she was seen by Army medical personnel with complaints of domestic problems.  The Veteran told the personnel in the emergency department that she had plans to hurt herself, and that she was dissatisfied with the progression of her military career.  It is indicated that there was some sort of spousal argument, and the Veteran claimed to be suicidal.  The Veteran was referred for counseling, although there does not appear to be record of further treatment during the remaining month of active service.  

It is pertinent to note that the Veteran was, at least at one point in recent years, a military dependent.  There are records of treatment from Tripler Army Medical Center in Hawaii, dated in 2007, which do indicate consultation for mental health problems while she was married to an active duty military member.  These records include diagnoses of major depressive disorder, and there were noted characteristics of bipolar disorder (although this condition was not specifically diagnosed).  Significantly, these records include notations of three hospitalizations for mental health issues.  Also, the records include a description of the Veteran having attempted suicide in 1997, which would, potentially, have been during an active duty period.  

As the Veteran has had treatment at Department of the Army facilities as a military dependent, and as there is not a record of three in-patient hospitalizations for mental health complaints, the Board is not satisfied that all federal records for the Veteran are in VA's possession.  All federal records are deemed to be constructively part of the evidentiary record, even if they are not physically located in the claims file.  Thus, efforts must be made to contact the Department of the Army to secure any and all treatment records for the Veteran during her eligibility for military care as a dependent spouse.  

Following this, the Veteran should be scheduled for a comprehensive VA psychiatric examination.  There is evidence of psychiatric symptomatology in service, with a potential suicide attempt, and the Veteran has been diagnosed with a current psychiatric disability.  While there are indications that the Veteran's depression is related to post-partum and other family issues, there is also indication, given the in-service annotation, of at least some of the psychiatric disability picture having causal origin in service.  This is something that requires further development, and as such, the duty to provide an examination is triggered.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).


Accordingly, the case is REMANDED for the following action:

1.   Contact the Department of the Army and obtain all outstanding psychiatric treatment records for the Veteran from when she was a dependent spouse.  Should no records be available, so annotate the record.  If the Veteran has any copies of treatment records in her possession, she should be encouraged to submit them.  

2.  Schedule the Veteran for a comprehensive VA psychiatric examination for the purposes of determining the etiology of her current mental health disability.  In this regard, the examiner is asked to review the claims file, and to opine as to if it is at least as likely as not (50 percent probability or greater) that any acquired psychiatric disorder, to include major depression and/or bipolar disorder, had causal origins in active service.  A detailed rationale should accompany all conclusions reached in the narrative portion of the examination report.  

3.  Following the above-directed development, re-adjudicate the Veteran's claim.  Should the benefit sought not be granted, issue an appropriate supplemental statement of the case and forward the claim to the Board for adjudication.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


